Name: Regulation (EEC) No 1434/69 of the Commission of 24 July 1969 on the classification of goods under subheadings Nos 11.01 E II and 11.02 A V (b) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 348 Official Journal of the European Communities 25.7.69 Official Journal of the European Communities No L 183/19 REGULATION (EEC) No 1434/69 OF THE COMMISSION of 24 July 1969 on the classification of goods under sub-headings Nos 11.01 E II and 11.02 A V (b) of the Common Customs Tariff eral Explanatory Note to Chapter 10 of the Brussels Nomenclature, that Chapter also includes cereals in the ear : THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Whereas heading No 11.02 applies in particular to groats and meal obtained from the same cereals ; whereas it is appropriate to distinguish between that heading and heading No 11.01 by reference to the pro ­ portion of the goods in question which will pass through a mesh of a given size ; Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Com ­ mon Customs Tariff , and in particular Article 3 thereof ; Whereas the provisions of this Regulation are in accord ­ ance with the Opinion of the Committee on the Common Customs Tariff Nomenclature ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/682 of 28 June 1968 , as last amended by Council Regulation (EEC) No 1195/693 of 26 June 1969, comprises under sub ­ heading No 11.01 E II maize flour having a fat content exceeding 1-5% by weight and under sub ­ heading No 11-02 A V (b) maize groats and meal having a fat content exceeding 1*5% by weight ; HAS ADOPTED THIS REGULATION : Article 1 Products obtained by crushing or milling whole maize cobs (stalks and grains) having, in particular, a content by weight of about 50% starch, 7% protein , 6% raw cellulose, 3% fats , 1-4% minerals (ash) and 10% moisture shall be classified under : Common Customs Tariff sub-heading No 11.01 : Cereal flours : Whereas provision must be made to ensure uniform application of the nomenclature of the Common Customs Tariff with a view to classification of prod ­ ucts obtained by crushing or milling whole maize cobs (stalks and grains) having, in particular, a content by weight of about 50% starch, 7% protein , 6% raw cellulose, 3% fats , 1-4% minerals (ash) and 10% moisture ; E. Maize flour II . OtherWhereas heading No 11.01 applies to flours obtained from the cereals of Chapter 10 of the Common Customs Tariff ; whereas , in accordance with the Gen ­ when 90% or more by weight thereof passes through a 500-micron mesh : and; Common Customs Tariff sub-heading No 11.02 : Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, 1 OJ NO I 14, 21.1.1969, p. 1 . 2 OJ No L 172, 22.7.1968 . 3 OJ No L 157, 28.6.1969, p. 8 . Official Journal of the European Communities 349 pearled or kibbled, but not further prepared), except husked, glazed, polished or broken rice ; germ of cereals , whole, rolled, flaked or ground : when less than that percentage of the products passes through the mesh . Article 2A. Cereal groats and cereal meal : V. Of maize : (b) Other This Regulation shall enter into force on the tenth day following its publication in the Official Journal of the European Communties. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1969. For the Commission The President Jean REY